DETAILED ACTION
The following Second Non-Final office action is in response to application 17/096,255 filed on 4/5/2022. 
Status of Claims
Claims 1 and 3-29 are currently pending and have been rejected as follows. 
Response to Arguments
Applicant' s 35 USC 101 arguments and amendments have been fully considered but they are not persuasive to overcome the rejection. 
Applicant argues on p. 17-18 that the pending claims do not recite subject matter included in the “managing personal behavior or relationships or interactions between people” subgrouping because they do not involve control or management over a person. Examiner respectfully disagrees. Filtering content is an abstract idea. The claims are directed to filtering action strings to recognize an action pattern. For at least this reason, the claims are directed to the subgrouping of managing personal behavior or relationships or interactions between people.
Applicant argues on p. 18-20 that the additional elements improve the functioning of a computer or improve another technology or technical field because the claimed binary search techniques can be used to parse the resulting sorted lists to quickly and efficiently identify locations of particular subsequences of the action string, which provides an improvement over existing techniques by drastically reducing the computational burden of identifying action subsequences within large action strings. Examiner respectfully disagrees. The limitation of using a binary search technique is not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)).


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-29 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (methods, system and non-transitory machine readable medium). Claims 1 and 3-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-9 and 28-29 are directed toward the statutory category of a process (reciting a “method”). Claims 10-18 are directed toward the statutory category of a machine (reciting a “system”). Claims 19-27 directed toward the statutory category of an article of manufacturer (reciting a “computer-program product” with “non-transitory machine-readable medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 10, 19 and 28 are directed to an abstract idea by reciting receiving … a plurality of S action strings, each action string s of the plurality of S action strings comprising a sequence of actions; for one or more action strings s, and for one or more unique actions within a given action string, generating … a sorted list of locations of a corresponding unique action within the given action string; receiving … an action pattern comprising a sequence of actions; for each of the one or more action strings s, determining … if the action pattern is present as a subsequence within the given action string using one or more of the generated sorted lists associated with the given action string, wherein determining if the action pattern is present comprises using a binary search of at least one of the generated sorted lists; and providing … a total number of action strings that include the action pattern (Example claim 1); receiving … the action string, wherein the action string comprises a sequence of actions; for each unique action within the action string, generating … a sorted list of locations of a corresponding unique action within the action string; using … at least one of the sorted lists to generate N groups of additional sorted lists with each group n of additional sorted lists comprising sorted lists of locations where one or more non-overlapping subsequences having n actions are present within the action string, wherein n is an integer that increases from 1 to N; receiving … a threshold value; Page 14 of 22 Reply to Office Action of 5 January 2022using any of the N groups of additional sorted lists, determining … the one or more non-overlapping subsequences that are present within the action string a number of times that is at or above the threshold value, where determining the one or more non-overlapping subsequences comprises using a binary search of any of the N groups of additional sorted lists; and providing … the one or more non-overlapping subsequences (Claim 28). The claims are considered abstract because these steps recite certain methods of organizing human activity like managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims receive and analyze action strings to recognize an action pattern and to receive and analyze action strings to recognize and output non-overlapping subsequences which falls under the subgrouping of managing personal behavior or relationships or interactions between people.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as at least one processor, a string module, at least one processor, a unique action list module, a pattern count module, a pattern output module) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 3-9, 11-18, 20-27 and 29 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic
computing by their similarity to other concepts already deemed routine, generic,
and conventional [Berkheimer Memorandum, Page 4, item 2] by the following
[MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Performing repetitive calculations,” Flook, and “storing and retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted), by performing steps to receive and analyze action strings to recognize and output an action pattern (example Claim 1) and to receive and analyze action strings to recognize and output non-overlapping subsequences (Claim 28). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1 and 3-29 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-27 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Hoffman et al, US Publication No. 20180174070 A1, hereinafter Hoffman, in view of
Rogynskyy et al, WO 2019227071 A1, hereinafter Rogynskyy . As per,

	
Claims 1, 10, 19
A method for recognizing an action pattern amongst a plurality of action strings, the method comprising: /
A system configured to recognize an action pattern amongst a plurality of action strings, the system comprising: /
A computer program product including one or more non-transitory machine-readable mediums having instructions encoded thereon that when executed by at least one processor cause a process to be carried out for recognizing an action pattern amongst a plurality of action strings, the process comprising: (Hoffman [0099])
receiving, by a string module that is executable by at least one processor, a plurality of S action strings, each action string s of the plurality of S action strings comprising a sequence of actions; (Hoffman [0017] “historical sequences of user actions, which are extracted from application usage records”)
for one or more action strings s, and for one or more unique actions within a given action string, generating, by a unique action list module that is executable by the at least one processor, a sorted list of locations of a corresponding unique action within the given action string; (Hoffman figs. 6-7; [0072] “FIG. 7 graphically depicts the framework used in FIG. 6. As depicted in FIG. 7, the training module 106 selects column 700, which corresponds to a certain user, and columns 702a-n, which correspond to a certain sequence of actions for the user. The user representation vector 704 (i.e., the selected column 700) and the ordered set of vectors 706a-n are provided to the transfer function h.”)
receiving, by a pattern count module that is executable by the at least one processor, an action pattern comprising a sequence of actions; (Hoffman [0059] “The user representation model 514 is usable for computing a user representation vector (e.g., a fixed-length real-valued vector that represents a user's software usage pattern in a content manipulation application 108), such as an input user representation vector”)
[…]
and providing, by a pattern output module that is executable by the at least one processor, a total number of action strings that include the action pattern.  (Hoffman [0068] noting the total number of actions)
Hoffman does not explicitly teach, Rogynskyy however in the analogous art of electronic activity analysis teaches
for each of the one or more action strings s, determining, by the pattern count module, if the action pattern is present as a subsequence within the given action string using one or more of the generated sorted lists associated with the given action string, wherein determining if the action pattern is present comprises using a binary search of at least one of the generated sorted lists; (Rogynskyy [0918] “The system 200 may be configured to arrange, sort, filter, compile, or otherwise identify the electronic activities 3006 generated by the user within a time interval;” [0628] “The metric can refer to or include an attribute of an activity, such as an amount of the activity. The metric can be a binary value that indicates a yes or no”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Hoffman’s user pattern detection to include a binary search to determine if a pattern is present in view of Rogynskyy in an effort to improve user performance of processes by comparing their electronic activity to a standardized performance profile (see Rogynskyy ¶ [0605] & MPEP 2143G).
Claims 3, 12, 21
wherein each of the plurality of S action strings is associated with a sequence of actions performed by a different user.  (Hoffman [0070] “The user representation model 604 is trained with training action histories 602 from U unique users of the content manipulation application 108 (e.g., 3 million users)”)
Claims 4, 13, 22
Hoffman does not explicitly teach, Rogynskyy however in the analogous art of electronic activity analysis teaches
wherein each of the plurality of S action strings is associated with a sequence of actions performed at a different time by a same user.  (Rogynskyy fig. 25; [0840] “FIG. 25 also includes two representations of two node profiles associated with the first node N1 and the second node N2 at two different times, T = Ti and T = T2.”)
The rationales to modify/combine the teachings of Hoffman with/and the teachings of Rogynskyy are presented in the examining of claims 1, 10, 19 and incorporated herein.
Claims 5, 14, 23
wherein one or more of the plurality of action strings comprises a sequence of user actions performed at a website or in a software application.  (Hoffman [0019] “The application usage records include action histories, which identify sequences of actions performed by users in the content manipulation application, and viewing histories, which identify content views (or other content interactions) by users in the online content service”)
Claims 6, 15, 24
Hoffman does not explicitly teach, Rogynskyy however in the analogous art of electronic activity analysis teaches
wherein generating the sorted list of locations comprises sequentially traversing the given action string to identify locations for each of the one or more unique actions.  (Rogynskyy [0916] “The electronic activity parser 3006 may parse the metadata to extract such information for identifying, determining, or otherwise inferring a location of the user when the user engaged in the electronic activity”)
The rationales to modify/combine the teachings of Hoffman with/and the teachings of Rogynskyy are presented in the examining of claims 1, 10, 19 and incorporated herein.
Claims 7, 16, 25
wherein prior to receiving the plurality of action strings, the method further includes generating one or more of the action strings by concatenating one or more user actions and storing the one or more action strings in a memory, wherein receiving the plurality of action strings comprises retrieving the one or more action strings from the memory.  (Hoffman [0024] “the training module 106 is executed by a creative apparatus 104 using data stored on a data storage unit 112. Examples of this data include such as user data 114 and associated application usage records 116;” [0102] “the training module 106, the content manipulation application 108, and the online content service 110 are respectively stored in the memory devices 904, 916, 928, as depicted in FIG. 9. In additional or alternative embodiments, one or more of the training module 106, the content manipulation application 108, and the online content service 110 is stored in the same memory device (e.g., one of the memory devices 904, 916, 928)”)
Claims 8, 17, 26
Hoffman does not explicitly teach, Rogynskyy however in the analogous art of electronic activity analysis teaches
wherein receiving the action pattern comprises receiving the action pattern via a user interface, and wherein providing the total number of action strings comprises displaying the total number of action strings via a display device.  (Rogynskyy [0595] “The node graph generation system 200 can generate a graphical user interface or other type of user interface to present the access control options, as well as receive selections or modifications to such access control options;” fig. 35; [1018] “Continuing with the above example of FIG. 35 where the electronic activities 35152 and 3515n are selected in the subset of electronic activities, the electronic activity parser 210 can count the number of matches between the contents of the event electronic activity 3502 and the subset of electronic activities. For example, there are a total of 3 matches”)
The rationales to modify/combine the teachings of Hoffman with/and the teachings of Rogynskyy are presented in the examining of claims 1, 10, 19 and incorporated herein.
Claims 9, 18, 27
Hoffman does not explicitly teach, Rogynskyy however in the analogous art of electronic activity analysis teaches
wherein determining if the action pattern is present as the subsequence within the given action string further comprises updating a pointer that identifies a location in the given action string of each successive action within the action pattern.  (Rogynskyy [0964] “responsive to a node profile being updated, the second entry pointing to the node profile may be updated;”  [0963] “each entry in the data structure 3300 may include a pointer, such as the pointer 3318, that points to the respective entry of the second data structure 3310. Each pointer may be or may include an index or a memory address at which a corresponding portion of the respective second data structure 3310 is stored. In some embodiments, the memory address may be a starting memory address for the respective second data structure 3310. The pointer 3318 may include a memory address at which one or more of a set of second pointers are stored”)
The rationales to modify/combine the teachings of Hoffman with/and the teachings of Rogynskyy are presented in the examining of claims 1, 10, 19 and incorporated herein.
Claims 11, 20
Hoffman does not explicitly teach, Rogynskyy however in the analogous art of electronic activity analysis teaches
wherein the pattern count module is configured to use a binary search of one or more of the generated sorted lists to determine if the action pattern is present as a subsequence within the action string. (Rogynskyy [0918] “The system 200 may be configured to arrange, sort, filter, compile, or otherwise identify the electronic activities 3006 generated by the user within a time interval;” [0628] “The metric can refer to or include an attribute of an activity, such as an amount of the activity. The metric can be a binary value that indicates a yes or no”)  
The rationales to modify/combine the teachings of Hoffman with/and the teachings of Rogynskyy are presented in the examining of claims 10, 19 and incorporated herein.

Claims 28-29 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Hoffman in view of
Figuli et al, US Publication No. 20200065097 A1, hereinafter Figuli, in view of
Rogynskyy. As per,

Claim 28
Hoffman teaches
A method for recognizing subsequences within an action string, the method comprising: 
receiving, by a string module that is executable by at least one processor, the action string, wherein the action string comprises a sequence of actions; (Hoffman [0017] “historical sequences of user actions, which are extracted from application usage records;” [0099])
for each unique action within the action string, generating, by a unique action list module that is executable by the at least one processor, a sorted list of locations of a corresponding unique action within the action string; (Hoffman figs. 6-7; [0072] “FIG. 7 graphically depicts the framework used in FIG. 6. As depicted in FIG. 7, the training module 106 selects column 700, which corresponds to a certain user, and columns 702a-n, which correspond to a certain sequence of actions for the user. The user representation vector 704 (i.e., the selected column 700) and the ordered set of vectors 706a-n are provided to the transfer function h.”)
[…]
[…]Page 14 of 22 Reply to Office Action of 5 January 2022
[…]  
[…]
Hoffman does not explicitly teach, Figuli however in the analogous art of data analysis teaches
using, by an additional list module that is executable by the at least one processor, at least one of the sorted lists to generate N groups of additional sorted lists with each group n of additional sorted lists comprising sorted lists of locations where one or more non-overlapping subsequences having n actions are present within the action string, wherein n is an integer that increases from 1 to N; (Figuli fig. 4; [0046] “FIG. 4 depicts a substring search having non-overlapping matches following the filtering out of overlapping matches, according to embodiments. FIG. 4 depicts a substring 10 consisting of 3 characters and a string 12 consisting of 16 characters”)
receiving, by a pattern frequency module that is executable by the at least one processor, a threshold value; (Figuli [0031] “Detecting a substring 10 within a string 12 can be performed by a bitwise compare operation of the substring 10 and the string 12. For this purpose, trailing logical “0 ”s of the substring 10 may be populated with a value of a logical “1,” for a comparison with the string 12”)
using any of the N groups of additional sorted lists, determining, by the pattern frequency module, the one or more non-overlapping subsequences that are present within the action string a number of times that is at or above the threshold value, […]; (Figuli fig. 4; [0031]-[0032]; [0046])
and providing, by a pattern output module that is executable by the at least one processor, the one or more non-overlapping subsequences.  (Figuli fig. 4)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Hoffman’s user pattern detection to include identification of non-overlapping sequences in view of Figuli in an effort to suppress overlapping matches which can provide increased performance for substring searching (see Figuli ¶ [0022] & MPEP 2143G).
Hoffman does not explicitly teach, Rogynskyy however in the analogous art of electronic activity analysis teaches
[…], where determining the one or more non-overlapping subsequences comprises using a binary search of any of the N groups of additional sorted lists; (Rogynskyy [0918] “The system 200 may be configured to arrange, sort, filter, compile, or otherwise identify the electronic activities 3006 generated by the user within a time interval;” [0628] “The metric can refer to or include an attribute of an activity, such as an amount of the activity. The metric can be a binary value that indicates a yes or no”)  
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Hoffman’s user pattern detection and Figuli’s non-overlapping sequence identification to include a binary search to determine if a pattern is present in view of Rogynskyy in an effort to improve user performance of processes by comparing their electronic activity to a standardized performance profile (see Rogynskyy ¶ [0605] & MPEP 2143G).
Claim 29
Hoffman / Figuli do not explicitly teach, Rogynskyy however in the analogous art of electronic activity analysis teaches
wherein generating the N groups of additional sorted lists comprises sequentially traversing the action string to identify a location for at least one action included in the sequence of actions. (Rogynskyy [0916] “The electronic activity parser 3006 may parse the metadata to extract such information for identifying, determining, or otherwise inferring a location of the user when the user engaged in the electronic activity”)
The rationales to modify/combine the teachings of Hoffman / Figuli with/and the teachings of Rogynskyy are presented in the examining of claim 28 and incorporated herein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200134300 A1; US 20180300609 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624